DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 6/23/2022. Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 (see previous office action) have been fully considered and are persuasive, based on the construct of previous rejections. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt et al. (Schmidt, US 2020/0117740) in view of Monti et al. (Monti, US 11,055,355), in view of Hinegardner et al. (Hinegardner, US 11,016,964) and further in view of Annadata et al. (Annadata, US 10,958,600). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Schmidt, US 2020/0117740) in view of Monti et al. (Monti, US 11,055,355), in view of Hinegardner et al. (Hinegardner, US 11,016,964) and further in view of Annadata et al. (Annadata, US 10,958,600).
	As per claim 1, Schmidt teaches a computer implemented method that implements a natural language interface for big data analysis, the method comprising: 
receiving, via an input, a natural language inquiry (Figs. 1B, 2 and 8, paragraphs [0023, 0067]-his input query and input devices); 
identifying a set of words associated with the natural language inquiry (ibid-his identified set of words, in the NLQ, natural language query); 
generating[, a vector space modeling engine, a vector] representation of each word in the set of words in the natural language inquiry, [wherein the vector representation comprises a plurality of word vectors] (ibid-paragraphs [0046, 0047, 0051, 0054-0055]-his AI (artificial intelligence) algorithm performed on the query to determine the elements/entities); 
performing, [via a sequence model processor], [named] entity recognition of [each] word in the vector representation] (ibid-his AI algorithm performed on the query to determine the elements/entities); 
performing, via an intent classifier, intent recognition of the natural language inquiry [based on the plurality of word vectors of the vector representation] (ibid-paragraphs [0054-0057]-his entities and intents identified from the NLQ), wherein the intent recognition includes selection, aggregation, relationship, rank and [function] (ibid-Schmidt, paragraph [0023, 0052, 0054-0057]-see his intent discussion, based on NLP of queries, and his queries including selection,  aggregation, relationships (between entities) and rank based queries); 
generating an intermediate language form from the natural language inquiry based on the recognized entities and intent (ibid-paragraphs [0054-0057]-his JavaScriptObjectNotation (JSON)-generated from the NLQ based on the entities and intent); and 
parsing, via a semantic parser, the intermediate language form into one or more database system queries (ibid, paragraphs [0054- 0057, 0023-0026]-his query module as the semantic parser, into corresponding query structure, including  processing the JSON query into SQL, and corresponding database system queries), [wherein the one or more database system queries include at lease one no-SQL database system query]. 
Schmidt lacks explicitly teaching that which Monti teaches generating, a vector space modeling engine, a vector representation of each word in the set of words in the natural language inquiry, wherein the vector representation comprises a plurality of word vectors] (C.32-line 53-C.33 line 48-his NER system generating using vector space modeling, a vector representation of each word in the set of words in the natural language query, comprising a plurality of word vectors, C.25 line 50-C.26 line 5-his natural language query); 
performing, via a sequence model processor, named entity recognition of each word [in the vector representation (ibid-his sequential feature vectors, NER performed on the query to determine the entities); 
performing, via an intent classifier, intent recognition of the natural language inquiry based on the plurality of word vectors of the vector representation (ibid-C.20 lines 34-42, C.33 lines 41-48-his intent classifier based on the NER and word vectors).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Schmidt and Monti to combine the prior art element of natural language query identifying entities and intent using AI algorithm as taught by Schmidt with processing the natural language query using an vector based representation and query processing algorithm for NER and intent classification as taught by Monti as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be using at least one of a plurality of well known models for processing the NLQ (ibid-Monti).
Schmidt with Monti lack explicitly teaching that which Hinegardner teaches wherein the intent recognition includes selection, aggregation, relationship, rank and function (C.2 lines 43-67-his intent term recognized from user query, wherein the intent recognition comprises function-based recognition). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Schmidt and Monti and Hinegardner  to combine the prior art element of natural language query identifying entities and intent using AI algorithm as taught by Schmidt with processing the natural language query using an vector based representation and query processing algorithm for NER and intent classification as taught by Monti with function intent recognition as taught by Hinegardner as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be using at least one of a plurality of well known models for processing the NLQ, further the intent recognition for function terms in a query (ibid-Monti, Hinegardner).
Schmidt with Monti lack explicitly teaching that which Annadata teaches wherein the one or more database system queries comprise at least one no-SQL database system query (C.18 lines 55-65, C.15-lines 5-41-his query configured to access multiple databases including NoSQL database). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Schmidt and Monti and Annadata to combine the prior art element of natural language query identifying entities and intent using AI algorithm as taught by Schmidt with processing the natural language query using an vector based representation and query processing algorithm for NER and intent classification as taught by Monti with NoSQL database system query as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be accessing multiple desired databases based on the database structure, including  NoSQL (ibid-Annadata)
As per claims 2 and 12 Schmidt further makes obvious the method of claim 1, wherein the one or more database system queries include at least one SQL database system query (ibid-see claim 1, SQL database query discussion).  
As per claims 4 and 14, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein the performing named entity recognition and the performing intent recognition are executed in parallel (ibid-Monti, C.5 lines 15-39-his NLU parallel processing system, his first subsystem including NER processing the query, and corresponding intent as a separate parallel NLU event). 
As per claims 5 and 15, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein the named entity recognition is performed using deep learning (ibid-Monti-see also C.20 lines 34-57-his machine learning and recurrent neural network for NER). 
As per claims 6 and 16, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein the named entity recognition is performed using a recurrent neural network model to identify one or more entities (ibid-Monti-see also C.20 lines 34-57-his machine learning and recurrent neural network for NER). 
As per claims 7 and 17, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein performing named entity recognition comprises extracting one or more of keywords, entities, relational expressions, parameters and values from the natural language inquiry (ibid-Monti, C.20 lines 16-67-as including keywords, entities, expressions/phrases, relations, etc. extracted from the NLQ). 
As per claims 9 and 19, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein the intermediate language form is received by a compiler that generates an output in a domain specific language (ibid, paragraph [0057]-see Schmidt, JSON to SQL). 
As per claims 10 and 20, Schmidt with Monti with Hinegardner with Annadata further make obvious the method of claim 1, wherein the intermediate language form is pattern matched to generate one or more system queries (ibid, paragraph [0056-0057]-see Schmidt, JSON representation, including specific patterns to SQL for database system queries, SAQL data, etc.). 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Schmidt with Monti with Hinegardner with Annadata further make obvious a computer implemented system that implements a natural language interface for big data analysis, the system comprising (Schmidt, paragraph [0003], Fig. 8-his system, input, processor, hereinafter): an input that receives a natural language inquiry (ibid-see claim 1, corresponding and similar limitation); a computer processor that identifies a set of words associated with the natural language inquiry (ibid); a vector space modeling engine that generates a vector representation of each word in the set of words in the natural language inquiry, wherein the vector representation comprises a plurality of word vectors (ibid); a sequence model processor that performs named entity recognition of each word in the vector representation (ibid); and an intent classifier that performs intent recognition of the natural language inquiry based on the plurality of word vectors of the vector representation (ibid), wherein the intent recognition comprises selection, aggregation, relationship and function (ibid), wherein an intermediate language form is generated from the natural language inquiry based on the recognized entities and intent and the intermediate language form is parsed into one or more database system queries (ibid), wherein the one or more database system queries comprise at least one no-SQL database system query (ibid). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
8/17/2022